 

Exhibit 10.1

 

JPMorgan Chase Bank, National Association

London Branch
25 Bank Street
Canary Wharf
London E14 5JP
England

 

June 28, 2018

To: The Michaels Companies, Inc.
8000 Bent Branch Drive
Irving, TX 75063
Attention: Denise A. Paulonis
EVP – Chief Financial Officer
Telephone No.:(972) 409-1527
Fax No.:(972) 409-1901

 

Re: Master Confirmation—Uncollared Accelerated Share Repurchase

This master confirmation (this “Master Confirmation”), dated as of June 28,
2018, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”) and The
Michaels Companies, Inc., a Delaware corporation (“Counterparty”).  This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction.  The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation.  This Master Confirmation and each Supplemental
Confirmation together shall constitute a “Confirmation” as referred to in the
Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation.  This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and JPMorgan as to
the subject matter and terms of each Transaction to which this Master
Confirmation and such Supplemental Confirmation relate and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the ISDA 2002 Master
Agreement (the “Agreement”) as if JPMorgan and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law as the governing law (without
reference to its choice of law provisions) and (ii) the election that
subparagraph (ii) of Section 2(c) will not apply to the Transactions). In
addition, Section 5(a)(vi) of the Agreement shall be amended by (i) deleting in
the seventh line thereof the words “or becoming capable at such time of being
declared” and (ii) adding at the end of such section the following: “provided,
that, notwithstanding the foregoing, an Event of Default shall not be deemed to
have occurred at any time under clause (2) hereof if the default is a failure to
pay caused, as demonstrated to the reasonable satisfaction of the other party,
solely by an error or omission of an administrative or operational nature where
(i) funds or securities required to make payment or delivery, as the case may
be, were available to the relevant party to enable it to make the relevant
payment or delivery when due and (ii) such payment or delivery is in fact made
within two Local Business Days after the relevant party receives written notice
from an interested party of such default.

The Transactions shall be the sole Transactions under the Agreement.  If there
exists any ISDA Master Agreement between JPMorgan and Counterparty or any
confirmation or other agreement between JPMorgan and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between JPMorgan and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which
JPMorgan and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence

1

--------------------------------------------------------------------------------

 

 

of any Event of Default or Termination Event under the Agreement with respect to
either party or any Transaction shall not, by itself, give rise to any right or
obligation under any such other agreement or deemed agreement.  Notwithstanding
anything to the contrary in any other agreement between the parties or their
Affiliates, the Transactions shall not be “Specified Transactions” (or similarly
treated) under any other agreement between the parties or their Affiliates.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation; (ii)
this Master Confirmation; (iii) the Equity Definitions; and (iv) the Agreement.

1.



Each Transaction constitutes a Share Forward Transaction for the purposes of the
Equity Definitions.  Set forth below are the terms and conditions that, together
with the terms and conditions set forth in the Supplemental Confirmation
relating to any Transaction, shall govern such Transaction.

General Terms.

Trade Date:For each Transaction, as set forth in the related Supplemental
Confirmation.

Buyer:Counterparty

Seller:JPMorgan

Shares:The common stock of Counterparty, par value USD 0.06775 per share
(Exchange symbol “MIK”).

Exchange:The NASDAQ Global Select Market

Related Exchange(s):All Exchanges.

Prepayment/Variable Obligation:Applicable

Prepayment Amount:For each Transaction, as set forth in the related Supplemental
Confirmation.

Prepayment Date:For each Transaction, as set forth in the related Supplemental
Confirmation.

Valuation.

VWAP Price:For any Exchange Business Day, the volume-weighted average price at
which the Shares trade as reported in the composite transactions for United
States exchanges and quotation systems, during the regular trading session for
the Exchange on such Exchange Business Day, excluding (i) trades that do not
settle regular way, (ii) opening (regular way) reported trades in the
consolidated system on such Exchange Business Day, (iii) trades that occur in
the last ten minutes before the scheduled close of trading on the Exchange on
such Exchange Business Day and ten minutes before the scheduled close of the
primary trading in the market where the trade is effected, and (iv) trades on
such Exchange Business Day that do not satisfy the requirements of Rule
10b-18(b)(3) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”),

2

--------------------------------------------------------------------------------

 

 

as determined by the Calculation Agent (all such trades other than any trades
described in clauses (i) to (iv) above, “Rule 10b-18 Eligible
Transactions”).  Counterparty acknowledges that the Calculation Agent may refer
to the Bloomberg Page “MIK US <Equity> AQR SEC” (or any successor thereto), in
its judgment, for such Exchange Business Day to determine the VWAP Price.

Forward Price:For each Transaction, the arithmetic average of the VWAP Prices
for all of the Calculation Dates in the Calculation Period for such Transaction,
subject to “Valuation Disruption” below.

Forward Price Adjustment Amount:For each Transaction, as set forth in the
related Supplemental Confirmation.

Calculation Period:For each Transaction, the period from, and including, the
Calculation Period Start Date for such Transaction to, and including, the
Termination Date for such Transaction.

Calculation Period Start Date:For each Transaction, as set forth in the related
Supplemental Confirmation.

Termination Date:For each Transaction, the Scheduled Termination Date for such
Transaction; provided that JPMorgan shall have the right to designate any
Calculation Date on or after the First Acceleration Date to be the Termination
Date for all or any part of such Transaction (an “Accelerated Termination Date”)
by delivering notice (an “Accelerated Notice”) to Counterparty of any such
designation prior to 6:00 p.m. (New York City time) on the Calculation Date
immediately following the designated Accelerated Termination Date. JPMorgan
shall specify in each Acceleration Notice the portion of the Prepayment Amount
that is subject to acceleration (which may be less than the full Prepayment
Amount). If the portion of the Prepayment Amount that is subject to acceleration
is less than the full Prepayment Amount, then the Calculation Agent shall make
such mechanical, computational or formulaic adjustments (and any related
adjustments the Calculation Agent deems necessary for the operation of the
Transaction) to the terms of the Transaction as appropriate in order to take
into account the occurrence of such Accelerated Termination Date (including
cumulative adjustments to take into account all prior Accelerated Termination
Dates).

Calculation Dates:For each Transaction, each date that is both an Exchange
Business Day and is set forth as a Calculation Date in the related Supplemental
Confirmation.

Scheduled Termination Date:For each Transaction, as set forth in the related
Supplemental Confirmation, subject to postponement as provided in “Valuation
Disruption” below.

First Acceleration Date:For each Transaction, as set forth in the related
Supplemental Confirmation.

Valuation Disruption:The definition of “Market Disruption Event” in Section
6.3(a) of the Equity Definitions is hereby amended by

3

--------------------------------------------------------------------------------

 

 

deleting the words “at any time during the one-hour period that ends at the
relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be” and inserting the words “at any
time on any Calculation Date during the Calculation Period or Settlement
Valuation Period” after the word “material,” in the third line thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable discretion, postpone the Scheduled
Termination Date, or (ii) in the Settlement Valuation Period, the Calculation
Agent may extend the Settlement Valuation Period.  If any such Disrupted Day is
a Disrupted Day because of a Market Disruption Event (or a deemed Market
Disruption Event as provided herein), the Calculation Agent shall  also
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 Eligible Transactions in the Shares on such Disrupted Day
effected before the relevant Market Disruption Event occurred and/or after the
relevant Market Disruption Event ended (in each case, as determined by the
Calculation Agent), and the weighting of the VWAP Price for the relevant
Calculation Dates during the Calculation Period or the Settlement Valuation
Period, as the case may be, shall be adjusted in a commercially reasonable
manner by the Calculation Agent for purposes of determining the Forward Price or
the Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares.  Any Exchange Business Day
on which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the date hereof, then such Exchange Business
Day shall be deemed to be a Disrupted Day in full.

If a Disrupted Day occurs during the Calculation Period for any Transaction or
the Settlement Valuation Period for any Transaction, as the case may be, and
each of the nine immediately following Scheduled Trading Days is a Disrupted Day
(a “Disruption Event”), then the Calculation Agent, in its good faith and
commercially reasonable discretion, may deem such Disruption Event (and each
consecutive Disrupted Day thereafter) to be

4

--------------------------------------------------------------------------------

 

 

either (x) a Potential Adjustment Event in respect of such Transaction or (y) an
Additional Termination Event in respect of such Transaction, with Counterparty
as the sole Affected Party and such Transaction as the sole Affected
Transaction.

Settlement Terms.

Settlement Procedures:For each Transaction:

(i)if the Number of Shares to be Delivered for such Transaction is positive,
Physical Settlement shall be applicable to such Transaction; provided that
JPMorgan does not, and shall not, make the agreement or the representations set
forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
JPMorgan to Counterparty under any Transaction; or

(ii)if the Number of Shares to be Delivered for such Transaction is negative,
then the Counterparty Settlement Provisions in Annex A hereto shall apply to
such Transaction.

Number of Shares to be Delivered:For each Transaction, a number of Shares
(rounded down to the nearest whole number) equal to (a)(i) the Prepayment Amount
for such Transaction, divided by (ii)(A) the Forward Price for such Transaction
minus (B) the Forward Price Adjustment Amount for such Transaction, minus (b)
the number of Initial Shares for such Transaction; provided that if the result
of the calculation in clause (a)(ii) is equal to or less than the Floor Price
for such Transaction, then the Number of Shares to be Delivered for such
Transaction shall be determined as if clause (a)(ii) were replaced with “(ii)
the Floor Price for such Transaction”.  For the avoidance of doubt, if the
Forward Price Adjustment Amount for any Transaction is a negative number, clause
(a)(ii) of the immediately preceding sentence shall be equal to (A) the Forward
Price for such Transaction, plus (B) the absolute value of the Forward Price
Adjustment Amount.

Floor Price:For each Transaction, as set forth in the related Supplemental
Confirmation.

Excess Dividend Amount:For the avoidance of doubt, all references to the Excess
Dividend Amount shall be deleted from Section 9.2(a)(iii) of the Equity
Definitions.

Settlement Date:For each Transaction, if the Number of Shares to be Delivered
for all or such portion of such Transaction is positive, the date that is one
Settlement Cycle immediately following the Termination Date for all or such
portion of such Transaction (the final Settlement Date, the “Final Settlement
Date”). 

Settlement Currency:USD



5

--------------------------------------------------------------------------------

 

 

Initial Share Delivery:For each Transaction, JPMorgan shall deliver a number of
Shares equal to the Initial Shares for such Transaction to Counterparty on the
Initial Share Delivery Date for such Transaction in accordance with Section 9.4
of the Equity Definitions, with such Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

Initial Share Delivery Date:For each Transaction, as set forth in the related
Supplemental Confirmation.

Initial Shares:For each Transaction, as set forth in the related Supplemental
Confirmation.

Share Adjustments.

Potential Adjustment Event:In addition to the events described in Section
11.2(e) of the Equity Definitions, it shall constitute an additional Potential
Adjustment Event if (x) the Scheduled Termination Date for any Transaction is
postponed pursuant to “Valuation Disruption” above (including, for the avoidance
of doubt, pursuant to Section 7 hereof), (y) a Regulatory Disruption as
described in Section 7 occurs or (z) a Disruption Event occurs.  In the case of
any event described in clause (x), (y) or (z) above occurs, the Calculation
Agent may, in its discretion, adjust any relevant terms of such Transaction as
necessary to preserve as nearly as practicable the fair value of such
Transaction prior to such postponement, Regulatory Disruption or Disruption
Event, as the case may be, which adjustments shall be based upon changes in
stock price, volatility, interest rates, stock loan rate, any commercially
reasonable Hedge Positions in connection with the Transaction, liquidity
relevant to the Shares or to such Transaction and taking into account whether
the Calculation Period had fewer Scheduled Trading Days than originally
anticipated; provided that the Calculation Agent shall not adjust any of the
dates identified as Calculation Dates in the related Supplemental Confirmation.

Excess Dividend:Any dividend or distribution on the Shares (other than any
dividend or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend).
“Extraordinary Dividend” means the per Share cash dividend or distribution, or a
portion thereof, declared by Counterparty on the Shares that is classified by
the board of directors of Counterparty as an “extraordinary” dividend.

Consequences of Excess Dividend:The declaration by the Issuer of any Excess
Dividend, the ex-dividend date for which occurs or is scheduled to occur during
the Relevant Dividend Period for any Transaction, may, at JPMorgan’s election in
its commercially reasonable discretion, constitute an Additional Termination
Event in respect of such Transaction, with Counterparty as the sole Affected
Party and such Transaction as the sole Affected Transaction.

Method of Adjustment:Calculation Agent Adjustment



6

--------------------------------------------------------------------------------

 

 

Agreement Regarding DividendsNotwithstanding any other provision of this Master
Confirmation, the Equity Definitions or the Agreement to the contrary, in
calculating any adjustment pursuant to Article 11 of the Equity Definitions or
any amount payable in respect of any termination or cancellation of the
Transaction pursuant to Article 12 of the Equity Definitions or Section 6 of the
Agreement, the Calculation Agent shall not take into account changes to any
dividends since the Trade Date. For the avoidance of doubt, if an Early
Termination Date occurs in respect of the Transaction, the amount payable
pursuant to Section 6 of the Agreement in respect of such Early Termination Date
shall be determined without regard to the difference between actual dividends
declared (including Extraordinary Dividends) and expected dividends as of the
Trade Date.

Relevant Dividend Period:For each Transaction, the period from, and including,
the Calculation Period Start Date for such Transaction to, and including, the
Relevant Dividend Period End Date for such Transaction.

Relevant Dividend Period End Date:For each Transaction, if the Number of Shares
to be Delivered for such Transaction is negative, the last day of the Settlement
Valuation Period; otherwise, the Termination Date for such Transaction.

Extraordinary Events.

Consequences of Merger Events:

(a) Share-for-Share:Modified Calculation Agent Adjustment

(b) Share-for-Other:Cancellation and Payment

(c) Share-for-Combined:Component Adjustment

Tender Offer:Applicable; provided that (a) Section 12.1(l) of the Equity
Definitions shall be amended by (i) deleting the parenthetical in the fifth line
thereof, (ii) replacing “that” in the fifth line thereof with “whether or not
such announcement” and (iii) adding immediately after the words “Tender Offer”
in the fifth line thereof “, and any publicly announced change or amendment to
such an announcement (including, without limitation, the announcement of an
abandonment of such intention)” and (b) Sections 12.3(a) and 12.3(d) of the
Equity Definitions shall each be amended by replacing each occurrence of the
words “Tender Offer Date” by “Announcement Date.”

Consequences of Tender Offers:

(a) Share-for-Share:Modified Calculation Agent Adjustment

(b) Share-for-Other:Modified Calculation Agent Adjustment

(c) Share-for-Combined:Modified Calculation Agent Adjustment

Nationalization, Insolvency or Delisting:Cancellation and Payment; provided that
in addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,

7

--------------------------------------------------------------------------------

 

 

it shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.

Additional Disruption Events:

(a) Change in Law:Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Positions” and (iii)
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”;
provided further that (i) any determination as to whether (A) the adoption of or
any change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof with the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.

(b) Failure to Deliver:Applicable

(c) Insolvency Filing:Applicable

(d) Loss of Stock Borrow:Applicable

Maximum Stock Loan Rate:For each Transaction, as set forth in the related
Supplemental Confirmation.

Hedging Party:JPMorgan

Determining Party:JPMorgan

(e) Hedging Disruption:Applicable

Hedging Party:JPMorgan



8

--------------------------------------------------------------------------------

 

 

Determining Party:JPMorgan

(f) Increased Cost of Hedging:Applicable

Hedging Party:JPMorgan

Determining Party:JPMorgan

(g) Increased Cost of Stock Borrow:Applicable

Initial Stock Loan Rate:For each Transaction, as set forth in the related
Supplemental Confirmation.

Hedging Party:JPMorgan

Determining Party:JPMorgan

Hedging Adjustments:For the avoidance of doubt, whenever the Calculation Agent
or the Hedging Party is called upon to make an adjustment pursuant to the terms
of this Confirmation or the Equity Definitions to take into account the effect
of an event, the Calculation Agent or the Hedging Party, as the case may be,
shall make such adjustment by reference to the effect of such event, assuming
that JPMorgan maintains a commercially reasonable Hedge Position.

 

Determining Party Provisions:All calculations, adjustments and determinations by
JPMorgan acting in its capacity as the Determining Party shall be made in good
faith and in a commercially reasonable manner.  Following any calculation,
adjustment or determination by the Determining Party hereunder, upon a written
request by Counterparty, the Determining Party will promptly (but in any event
within five Exchange Business Days) provide to Counterparty by e-mail to the
e-mail address provided by Counterparty in such written request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation, adjustment or
determination, as the case may be, it being understood and agreed that the
Determining Party shall not be obligated to disclose any proprietary or
confidential models or any other confidential or proprietary information, in
each case, used by it for such calculation, adjustment or determination.

 

Non-Reliance/Agreements and

Acknowledgements Regarding

Hedging Activities/Additional

Acknowledgements:Applicable

2.



Calculation Agent.JPMorgan; provided that following the occurrence of an Event
of Default under Section 5(a)(vii) of the Agreement, with respect to which
JPMorgan is the Defaulting Party, Counterparty shall have the right to designate
a nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act, during the period commencing on the date such Event of
Default occurred and ending on the Early Termination Date with respect to such
Event of Default, as the Calculation Agent with respect to the

9

--------------------------------------------------------------------------------

 

 

Transactions under this Master Confirmation.  Whenever the Calculation Agent is
required to act or to exercise judgment in any way with respect to any
Transaction hereunder, it will do so in good faith and in a commercially
reasonable manner.  Following any calculation, adjustment or determination by
the Calculation Agent hereunder, upon a written request by Counterparty, the
Calculation Agent will promptly (but in any event within five Exchange Business
Days) provide to Counterparty by e-mail to the e-mail address provided by
Counterparty in such written request a report (in a commonly used file format
for the storage and manipulation of financial data) displaying in reasonable
detail the basis for such calculation, adjustment or determination, as the case
may be, it being understood and agreed that the Calculation Agent shall not be
obligated to disclose any proprietary or confidential models or any other
confidential or proprietary information, in each case, used by it for such
calculation, adjustment or determination.  Notwithstanding anything to the
contrary in this Master Confirmation or any Supplemental Confirmation, the
Calculation Agent shall not adjust the dates identified as Calculation Dates in
the relevant Supplemental Confirmation for any Transaction.

3.



Account Details.

(a)



Account for payments to Counterparty: 

Bank:Wells Fargo Bank

Bank Address: 1445 Ross Avenue, 3rd Floor Dallas, TX  75202

Acct Name: Michaels Stores, Inc.

Acct No.:4311269179

ABA#:121000248
SWIFT Code:WFBIUS6S
Bank Contact:Andrew Widmer, (214) 740-1151

Account for delivery of Shares to Counterparty:

To be provided.

(b)



Account for payments to JPMorgan:

Bank:JPMorgan Chase Bank, N.A.

ABA#: 021000021

Acct No.: 099997979

Beneficiary:JPMorgan Chase Bank, N.A.  New York

Ref:Derivatives

Account for delivery of Shares to JPMorgan:

DTC 0352

4.



Offices.

(a)



The Office of Counterparty for each Transaction is:  Inapplicable, Counterparty
is not a Multibranch Party.

(b)



The Office of JPMorgan for each Transaction is: London



10

--------------------------------------------------------------------------------

 

 

JPMorgan Chase Bank, National Association
London Branch
25 Bank Street
Canary Wharf
London E14 5JP
England

5.



Notices.

(a)



Address for notices or communications to Counterparty:

The Michaels Companies, Inc.
8000 Bent Branch Drive
Irving, TX 75063
Attention: Denise A. Paulonis
EVP – Chief Financial Officer
Telephone No.:(972) 409-1527
Fax No.:(972) 409-1901
Email Address:paulonis@michaels.com

With a copies to:

Attention: Elaine Locke
Director of Corporate Finance & Treasurer
Telephone No.:(972) 409-1424
Email Address:locker1@michaels.com

Attention: Navin Rao
AGC & CCO
Telephone No.:(972) 409-1904
Fax No.:(972) 409-1904
Email Address:raon@michaels.com

(b)



Address for notices or communications to JPMorgan:

JPMorgan Chase Bank, National Association
EDG Marketing Support
Email:edg_notices@jpmorgan.com

edg_ny_corporate_sales_support@jpmorgan.com

 

With a copy to:

Attention:Mr. Brett Chalmers
Title:Vice President, Corporate Equity Derivatives
Telephone No.:(212) 622-2252
Email Address:brett.chalmers@jpmorgan.com

 

6.



Representations, Warranties and Agreements.

(a)



Additional Representations, Warranties and Covenants of Each Party.  In addition
to the representations, warranties and covenants in the Agreement, each party
represents, warrants and covenants to the other party that:

(i)It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

(ii)The offer and sale of each Transaction to it is intended to be exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), by virtue of Section 4(a)(2) thereof.  Accordingly, each party represents
and warrants to the other that (A) it has the

11

--------------------------------------------------------------------------------

 

 

financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (B) it is an
“accredited investor” as that term is defined under Regulation D under the
Securities Act and (C) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.

(b)



Additional Representations, Warranties and Covenants of Counterparty.  In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to JPMorgan that:

(i)As of the Trade Date for each Transaction hereunder, Counterparty is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  Each of this Master Confirmation and the Supplemental
Confirmation for such Transaction has been duly authorized, executed and
delivered by Counterparty and (assuming due authorization, execution and
delivery thereof by JPMorgan) this Master Confirmation, as supplemented by such
Supplemental Confirmation, constitutes a valid and legally binding obligation of
Counterparty.  Counterparty has all corporate power to enter into this Master
Confirmation and such Supplemental Confirmation and to consummate the
transactions contemplated hereby and thereby and to purchase the Shares and
deliver any Settlement Shares in accordance with the terms hereof and thereof.

(ii)As of the Trade Date for each Transaction hereunder, the execution and
delivery by Counterparty of, and the performance by Counterparty of its
obligations under, this Master Confirmation and the Supplemental Confirmation
for such Transaction, and the consummation of the transactions herein and
therein contemplated, do not conflict with or violate (A) any provision of the
certificate of incorporation, by-laws or other constitutive documents of
Counterparty, (B) any statute or order, rule, regulation or judgment of any
court or governmental agency or body having jurisdiction over Counterparty or
any of its subsidiaries or any of their respective assets or (C) any contractual
restriction binding on or affecting Counterparty or any of its subsidiaries or
any of its assets.

(iii)As of the Trade Date for each Transaction hereunder, all governmental and
other consents that are required to have been obtained by Counterparty with
respect to performance, execution and delivery of this Master Confirmation and
the Supplemental Confirmation for such Transaction have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with.

(iv)As of the Trade Date for each Transaction hereunder, (A) such Transaction is
being entered into pursuant to a publicly disclosed Share buy-back program and
its Board of Directors has approved the use of derivatives to effect the Share
buy-back program, and (B) there is no internal policy of Counterparty, whether
written or oral, that would prohibit Counterparty from entering into any aspect
of such Transaction, including, without limitation, the purchases of Shares to
be made pursuant to such Transaction.

(v)As of the Trade Date for each Transaction hereunder, the purchase or writing
of such Transaction and the transactions contemplated hereby will not violate
Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(vi)As of the Trade Date for each Transaction hereunder, it is not entering into
such Transaction, and as of the date of any election with respect to any
Transaction hereunder, it is not making such election, in each case (A) on the
basis of, and is not aware of, any material non-public information regarding
Counterparty or the Shares, (B) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer in violation of the Exchange Act or (C) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).



12

--------------------------------------------------------------------------------

 

 

(vii)Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.

(viii)As of the Trade Date for each Transaction hereunder, and as of the date of
any election with respect to any Transaction hereunder, Counterparty is in
compliance with its reporting obligations under the Exchange Act and its most
recent Annual Report on Form 10-K, together with all reports subsequently filed
by it pursuant to the Exchange Act, taken together and as amended and
supplemented to the date of this representation, do not, as of their respective
filing dates, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(ix)Counterparty shall use reasonable best efforts to report each Transaction as
required under Regulation S-K of the Exchange Act.

(x)(A) The Shares are not, as of the Calculation Period Start Date, and (B)
Counterparty will not, at any time during any Regulation M Period (as defined
below) for any Transaction, cause the Shares to be, subject to a “restricted
period” (as defined in Regulation M promulgated under the Exchange Act) unless,
in the case of clause (B), Counterparty has provided written notice to JPMorgan
of such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section ‎7
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section ‎8 below.  Counterparty is
not currently contemplating any “distribution” (as defined in Regulation M
promulgated under the Exchange Act) of Shares, or any security for which Shares
are a “reference security” (as defined in Regulation M promulgated under the
Exchange Act).  “Regulation M Period” means, for any Transaction, (A) the
Relevant Period (as defined below) for such Transaction, (B) the Settlement
Valuation Period, if any, for such Transaction and (C) the Seller Termination
Purchase Period (as defined below), if any, for such Transaction.  “Relevant
Period” means, for any Transaction, the period commencing on the Calculation
Period Start Date for such Transaction and ending on the later of (1) the
earlier of (x) the Scheduled Termination Date and (y) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by JPMorgan and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below) and (2) if Section ‎15 is
applicable to such Transaction, the date on which all deliveries owed pursuant
to Section ‎15 have been made.

(xi)As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date,
the Settlement Date, any Cash Settlement Payment Date and any Settlement Method
Election Date for each Transaction, Counterparty is not, and will not be,
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

(xii)Counterparty is not, and after giving effect to each Transaction will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(xiii)[Reserved.]



13

--------------------------------------------------------------------------------

 

 

(xiv)Counterparty has not entered, and will not enter, into any repurchase
transaction with respect to the Shares (or any security convertible into or
exchangeable for the Shares) (including, without limitation, any agreements
similar to the Transactions described herein) where any initial hedge period,
calculation period, relevant period, settlement valuation period or seller
termination purchase period (each however defined) in such other transaction
will overlap at any time (including, without limitation, as a result of
extensions in such initial hedge period, calculation period, relevant period,
settlement valuation period or seller termination purchase period as provided in
the relevant agreements) with any Relevant Period, any Settlement Valuation
Period (if applicable) or any Seller Termination Purchase Period (if applicable)
under this Master Confirmation.  In the event that the initial hedge period,
relevant period, calculation period or settlement valuation period in any other
transaction overlaps with any Relevant Period, any Settlement Valuation Period
(if applicable) or any Seller Termination Purchase Period (if applicable) under
this Master Confirmation as a result of any postponement of the Scheduled
Termination Date or extension of the Settlement Valuation Period pursuant to
“Valuation Disruption” above or any analogous provision in such other
transaction, Counterparty shall promptly amend such other transaction to avoid
any such overlap.

(xv)Except as otherwise disclosed in writing to JPMorgan prior to the first day
of the Calculation Period, the Settlement Valuation Period, if any, or the
Seller Termination Purchase Period, if any, for any Transaction, neither
Counterparty nor any “affiliated purchaser” (as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) has made any Rule 10b-18 purchases of blocks
pursuant to the once-a-week block exception set forth in paragraph (b)(4) of
Rule 10b-18 during either (i) the four full calendar weeks immediately preceding
the such day or (ii) during the calendar week in which such day the Trade Date
occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule
10b-18).

(xvi)[Reserved.]

(xvii)The assets of Counterparty do not constitute “plan assets” under the
Employee Retirement Income Security Act of 1974, as amended, the Department of
Labor Regulations promulgated thereunder or similar law.

7.



Regulatory Disruption.  In the event that JPMorgan based on the advice of
counsel concludes, in its good faith and reasonable discretion, that it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by JPMorgan) that are generally applicable to transactions of the same
nature as the Transactions under this Master Confirmation and consistently
applied, for it to refrain from or decrease any market activity as it relates to
a commercially reasonable hedge position on any Scheduled Trading Day or Days
during the Calculation Period or, if applicable, the Settlement Valuation
Period, JPMorgan may by written notice to Counterparty elect to deem that a
Market Disruption Event has occurred and will be continuing on such Scheduled
Trading Day or Days.

8.



10b5-1 Plan.  It is the intent of the parties that each Transaction entered into
under this Master Confirmation comply with the requirements of paragraphs
(c)(1)(i)(A) and (B) of Rule 10b5-1 and each Transaction entered into under this
Master Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c), as defined below. Counterparty represents, warrants and covenants to
JPMorgan that: 

(a)



Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares.

(b)



[Reserved.]



14

--------------------------------------------------------------------------------

 

 

(c)



Counterparty will not seek any control of or influence over how, when or whether
JPMorgan (or its agent or Affiliate) makes any “purchases or sales” (within the
meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in connection with any Transaction
entered into under this Master Confirmation, including, without limitation, over
how, when or whether JPMorgan (or its agent or Affiliate) enters into any
hedging transactions.  Counterparty represents and warrants that it has
consulted with its own advisors as to the legal aspects of its adoption and
implementation of this Master Confirmation and each Supplemental Confirmation
under Rule 10b5-1.

(d)



Counterparty acknowledges and agrees that any amendment, modification, waiver or
termination of this Master Confirmation or any Supplemental Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c).  Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5, and no such amendment, modification or waiver shall be made at any
time at which Counterparty or any officer, director, manager or similar person
of Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.

(e)



Counterparty shall not, directly or indirectly, communicate any information
relating to the Shares or any Transaction (including, without limitation, any
notices required by Section ‎10(a)) to any employee of JPMorgan, other than as
set forth in the Communications Procedures attached as Annex B hereto.

9.



Counterparty Purchases.  Counterparty (or any “affiliate” or “affiliated
purchaser” as defined in Rule 10b-18) shall not, without the prior written
consent of JPMorgan, directly or indirectly (including, without limitation, by
means of a derivative instrument) purchase, offer to purchase, place any bid or
limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or equivalent interest, including, without limitation,
a unit of beneficial interest in a trust or limited partnership or a depository
share), listed contracts on the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares (including, without limitation, any
Rule 10b-18 purchases of blocks (as defined in Rule 10b-18)) during any Relevant
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable), under this Master Confirmation.

9A.JPMorgan Purchases.  With respect to purchases of Shares by JPMorgan in its
capacity as Hedging Party in connection with any Transaction during the
Calculation Period and Settlement Valuation Period, if any, for such Transaction
(other than any purchases made by JPMorgan in such capacity in connection with
dynamic hedge adjustments of JPMorgan’s exposure to any Transaction as a result
of any equity optionality contained in such Transaction), JPMorgan will use good
faith, commercially reasonable efforts to effect such purchases in a manner so
that, if such purchases were made by Counterparty, they would meet the
requirements of Rule 10b-18(b)(2), (3) and (4), and effect calculations in
respect thereof, taking into account any applicable Securities and Exchange
Commission no-action letters as appropriate and subject to any delays between
the execution and reporting of a trade of the Shares on the Exchange and other
circumstances beyond JPMorgan’s control. Notwithstanding the foregoing, JPMorgan
shall not be responsible for any failure to comply with paragraph (b)(3) of Rule
10b-18 that would not have resulted if (i) a bid that was actually entered or
deemed to be entered by or on behalf of Counterparty had instead been an
“independent bid” for purposes of paragraph (b)(3) of Rule 10b-18, or (ii) a
transaction that was actually executed or deemed to be executed by or on behalf
of Counterparty had instead been an “independent transaction” within the meaning
of paragraph (b)(3) of Rule 10b-18.

10.



Special Provisions for Merger Transactions.  Notwithstanding anything to the
contrary herein or in the Equity Definitions:

(a)



Counterparty agrees that it: 

(i)will not during the period commencing on the Trade Date for any Transaction
and ending on the last day of the Relevant Period or, if applicable, the later
of the last day of the Settlement Valuation Period and the last day of the
Seller Termination Purchase Period, for such Transaction make, or permit to be
made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any Merger Transaction or potential Merger

15

--------------------------------------------------------------------------------

 

 

Transaction (a “Merger Announcement”) unless such Merger Announcement is made
prior to the opening or after the close of the regular trading session on the
Exchange for the Shares;

(ii)shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify JPMorgan following any such Merger
Announcement that such Merger Announcement has been made; and

(iii)shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide JPMorgan with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through JPMorgan or its Affiliates and (ii) the number of
Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange
Act for the three full calendar months preceding the announcement date of any
Merger Transaction or potential Merger Transaction.  Such written notice shall
be deemed to be a certification by Counterparty to JPMorgan that such
information is true and correct.  In addition, Counterparty shall promptly
notify JPMorgan of the earlier to occur of the completion of the relevant Merger
Transaction and the completion of the vote by target shareholders.

(b)



Counterparty acknowledges that any such Merger Announcement or delivery of a
notice with respect thereto may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section ‎8 above.

(c)



Upon the occurrence of any Merger Announcement (whether made by Counterparty or
a third party), JPMorgan in its sole discretion may (i) in good faith and a
commercially reasonable manner make adjustments to the terms of any Transaction
to account for the economic effect on the Transaction of such Merger
Announcement (other than the dates identified as Calculation Dates in the
related Supplemental Confirmation), including, without limitation, the Scheduled
Termination Date or the Forward Price Adjustment Amount, and/or suspend the
Calculation Period and/or any Settlement Valuation Period (including adjustments
limited to account for changes in stock price, volatility, interest rates, stock
loan rate, any commercially reasonable Hedge Positions in connection with the
Transaction, liquidity relevant to the Shares or to such Transaction and taking
into account whether the Calculation Period had fewer Scheduled Trading Days
than originally anticipated, but excluding, for the avoidance of doubt,
adjustments to account for changes in expected dividends) or (ii) treat the
occurrence of such Merger Announcement as an Additional Termination Event with
Counterparty as the sole Affected Party and the Transactions hereunder as the
Affected Transactions and with the amount under Section 6(e) of the Agreement
determined taking into account the fact that the Calculation Period or
Settlement Valuation Period, as the case may be, had fewer Scheduled Trading
Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

11.



Special Provisions for Acquisition Transaction Announcements.  Notwithstanding
anything to the contrary herein or in the Equity Definitions:

(a)



If an Acquisition Transaction Announcement occurs on or prior to the Final
Settlement Date for any Transaction, then the Calculation Agent shall make such
adjustments to the exercise, settlement, payment or any other terms of such
Transaction as the Calculation Agent determines is commercially reasonable
(including, without limitation and for the avoidance of doubt, adjustments that
would allow the Number of Shares to be Delivered to be less than zero), at such
time or at multiple times as the Calculation Agent determines appropriate, to
account for the economic effect on such Transaction of such Acquisition
Transaction Announcement (including adjustments to account for changes in
volatility, stock loan rate, any commercially reasonable Hedge Positions in
connection with the Transaction and liquidity relevant to the Shares or to such
Transaction but

16

--------------------------------------------------------------------------------

 

 

excluding, for the avoidance of doubt, adjustments to account for changes in
expected dividends).  If an Acquisition Transaction Announcement occurs after
the Trade Date, but prior to the First Acceleration Date of any Transaction, the
First Acceleration Date shall be the date of such Acquisition Transaction
Announcement. 

(b)



“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement or a letter of intent designed to
result in an Acquisition Transaction, (iii) the announcement of the intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that is reasonably likely to include, an Acquisition Transaction,
(iv) any other announcement that in the reasonable judgment of the Calculation
Agent is reasonably likely to result in an Acquisition Transaction (provided
that for such purposes the Calculation Agent may take into account the effect of
such announcement on the market price of the Shares or options on the Shares),
or (v) any announcement of any material change or amendment to any previous
Acquisition Transaction Announcement (including any announcement of the
abandonment of any such previously announced Acquisition Transaction, agreement,
letter of intent, understanding or intention).  For the avoidance of doubt,
announcements as used in the definition of Acquisition Transaction Announcement
refer to any public announcement whether made by the Issuer or a third party.

(c)



“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and references to “50%” being replaced
by “75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition, lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 20% of the market capitalization of Counterparty or (v) any
transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

12.



Acknowledgments.

(a)



The parties hereto intend for:

(i) each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

(ii) the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;

(iii) a party’s right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and



17

--------------------------------------------------------------------------------

 

 

(iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

(b)



Counterparty acknowledges that:

(i)during the term of any Transaction, JPMorgan and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

(ii)JPMorgan and its Affiliates may also be active in the market for the Shares
and Share-linked transactions other than in connection with hedging activities
in relation to any Transaction;

(iii)JPMorgan shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv)any market activities of JPMorgan and its Affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price, the VWAP Price and the Settlement Price, each in a manner that
may be adverse to Counterparty; and

(v)each Transaction is a derivatives transaction in which it has granted
JPMorgan an option; JPMorgan may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.

13.



No Collateral, Netting or Setoff.  Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any
collateral.  Obligations under any Transaction shall not be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under the Agreement, this Master
Confirmation or any Supplemental Confirmation, or under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be netted, recouped or set off (including
pursuant to Section 6 of the Agreement) against obligations under any
Transaction, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of setoff, netting or recoupment.

14.



Delivery of Shares.  Notwithstanding anything to the contrary herein, JPMorgan
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

15.



Alternative Termination Settlement.  In the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction or (b) any Transaction is
cancelled or terminated upon the occurrence of an Extraordinary Event (except as
a result of (i) a Nationalization, Insolvency or Merger Event in which the
consideration to be paid to holders of Shares consists solely of cash, (ii) a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Amount”), then, in lieu of any payment

18

--------------------------------------------------------------------------------

 

 

of such Payment Amount, unless Counterparty makes an election to the contrary no
later than the Early Termination Date or the date on which such Transaction is
terminated or cancelled, Counterparty or JPMorgan, as the case may be, shall
deliver to the other party a number of Shares (or, in the case of a
Nationalization, Insolvency or Merger Event, a number of units, each comprising
the number or amount of the securities or property that a hypothetical holder of
one Share would receive in such Nationalization, Insolvency or Merger Event, as
the case may be (each such unit, an “Alternative Delivery Unit”)) with a value
equal to the Payment Amount, as determined by the Calculation Agent over a
commercially reasonable period of time (and the parties agree that, in making
such determination of value, the Calculation Agent may take into account a
number of factors, including, without limitation, the market price of the Shares
or Alternative Delivery Units on the Early Termination Date or the date of early
cancellation or termination, as the case may be, and, if such delivery is made
by JPMorgan, the prices at which JPMorgan purchases Shares or Alternative
Delivery Units in a commercially reasonable manner on any Calculation Date to
fulfill its delivery obligations under this Section ‎15); provided that in
determining the composition of any Alternative Delivery Unit, if the relevant
Nationalization, Insolvency or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash; and provided further that
Counterparty may make such elections only if Counterparty represents and
warrants to JPMorgan, in writing on the date it notifies JPMorgan of such
election, that, as of such date, Counterparty is not aware of any material
non-public information regarding Counterparty or the Shares and is making such
election in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws.  If delivery of Shares or Alternative Delivery
Units, as the case may be, pursuant to this Section 15 is to be made by
Counterparty, paragraphs 2 through 7 of Annex A hereto shall apply as if (A)
such delivery were a settlement of such Transaction to which Net Share
Settlement applied, (B) the Cash Settlement Payment Date were the Early
Termination Date or the date of early cancellation or termination, as the case
may be, and (C) the Forward Cash Settlement Amount were equal to (x) zero minus
(y) the Payment Amount owed by Counterparty.  For the avoidance of doubt, if
Counterparty validly elects for the provisions of this Section 15 relating to
the delivery of Shares or Alternative Delivery Units, as the case may be, not to
apply to any Payment Amount, the provisions of Article 12 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.  If delivery of Shares or Alternative Delivery Units, as
the case may be, is to be made by JPMorgan pursuant to this Section ‎15, the
period during which JPMorgan purchases Shares or Alternative Delivery Units to
fulfill its delivery obligations under this Section ‎15 shall be referred to as
the “Seller Termination Purchase Period”; provided that the parties hereby agree
that such purchases shall be made solely on Calculation Dates for the relevant
Transaction.

16.



Calculations and Payment Date upon Early Termination.  The parties acknowledge
and agree that in calculating (a) the Close-Out Amount pursuant to Section 6 of
the Agreement and (b) the amount due upon cancellation or termination of any
Transaction (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions as a result of an Extraordinary Event, JPMorgan may (but need not)
determine such amount based on (i) expected losses assuming a commercially
reasonable (including, without limitation, with regard to reasonable legal and
regulatory guidelines) risk bid were used to determine loss or (ii) the price at
which one or more market participants would offer to sell to the Seller a block
of Shares equal in number to the Seller’s hedge position in relation to the
Transaction.  Notwithstanding anything to the contrary in Section 6(d)(ii) of
the Agreement or Article 12 of the Equity Definitions, all amounts calculated as
being due in respect of an Early Termination Date under Section 6(e) of the
Agreement or upon cancellation or termination of the relevant Transaction under
Article 12 of the Equity Definitions will be payable on the day that notice of
the amount payable is effective; provided that if Counterparty elects to receive
or deliver Shares or Alternative Delivery Units in accordance with Section ‎15,
such Shares or Alternative Delivery Units shall be delivered on a date selected
by JPMorgan as promptly as practicable.

17.



Limit on Beneficial Ownership.    Notwithstanding any other provisions hereof,
JPMorgan may not be entitled to take delivery of any Shares deliverable
hereunder to the extent (but only to the extent) that, after such receipt of any
Shares hereunder, the Equity Percentage would exceed 7.5%.  Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that, after such delivery the Equity Percentage would exceed 7.5%.
If any delivery owed to JPMorgan hereunder is not made, in whole or in part, as
a result of this provision, Counterparty’s obligation to make such delivery
shall not be extinguished and Counterparty shall make such delivery as promptly
as practicable after, but in no event later than one Business Day after,
JPMorgan gives notice to Counterparty that, after such delivery, the Equity
Percentage would not exceed 7.5%.  The “Equity Percentage” as of any day is the
fraction, expressed as a

19

--------------------------------------------------------------------------------

 

 

percentage, (A) the numerator of which is the number of Shares that JPMorgan and
any of its affiliates or any other person subject to aggregation with JPMorgan
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13) of which JPMorgan is or
may be deemed to be a part beneficially owns (within the meaning of Section 13
of the Exchange Act), without duplication, on such day (or, to the extent that
for any reason the equivalent calculation under Section 16 of the Exchange Act
and the rules and regulations thereunder results in a higher number, such higher
number) and (B) the denominator of which is the number of Shares outstanding on
such day.

18.



Maximum Share Delivery.  Notwithstanding anything to the contrary in this Master
Confirmation, in no event shall JPMorgan be required to deliver any Shares, or
any Shares or other securities comprising Alternative Delivery Units, in respect
of any Transaction in excess of the Maximum Number of Shares set forth in the
Supplemental Confirmation for such Transaction.

19.



Additional Termination Events.

(a)



The occurrence of an event described in paragraph III of Annex B hereto will
constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transactions specified in such paragraph III as the
Affected Transactions.

(b)



Notwithstanding anything to the contrary in Section 6 of the Agreement, if a
Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event will occur without any notice
or action by JPMorgan or Counterparty if on two consecutive Exchange Business
Days the price of the Shares on the Exchange at any time falls below such
Termination Price, with Counterparty as the sole Affected Party and such
Transaction as the sole Affected Transaction.

20.



Non-confidentiality.  JPMorgan and Counterparty hereby acknowledge and agree
that, subject to Section ‎8(e), each is authorized to disclose every aspect of
this Master Confirmation, any Supplemental Confirmation and the transactions
contemplated hereby and thereby to any and all persons, without limitation of
any kind, and there are no express or implied agreements, arrangements or
understandings to the contrary.

21.



[Reserved.]

22.



Assignment and Transfer.  Notwithstanding anything to the contrary in the
Agreement, JPMorgan may assign any of its rights or duties hereunder to any one
or more of its Affiliates without the prior written consent of Counterparty
provided that the senior unsecured debt rating (“Credit Rating”) of such
affiliate (or guarantor of its obligations under the transferred Transaction) is
equal to or greater than the Credit Rating of JPMorgan, as specified by at least
one of Standard & Poor’s and Moody’s, at the date of this Master Confirmation or
the time of such assignment or transfer (whichever is higher).  Notwithstanding
any other provision in this Master Confirmation to the contrary requiring or
allowing JPMorgan to purchase, sell, receive or deliver any Shares or other
securities to or from Counterparty, JPMorgan may designate any of its Affiliates
to purchase, sell, receive or deliver such Shares or other securities and
otherwise to perform JPMorgan’s obligations in respect of any Transaction and
any such designee may assume such obligations.  JPMorgan may assign the right to
receive Settlement Shares to any third party who may legally receive Settlement
Shares.  JPMorgan shall be discharged of its obligations to Counterparty only to
the extent of any such performance.  For the avoidance of doubt, JPMorgan hereby
acknowledges that notwithstanding any such designation hereunder, to the extent
any of JPMorgan’s obligations in respect of any Transaction are not completed by
its designee, JPMorgan shall be obligated to continue to perform or to cause any
other of its designees to perform in respect of such obligations.

23.



Amendments to the Equity Definitions.

(a)



Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “an”; and
adding the phrase “or such Transaction” at the end of the sentence.

(b)



Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof, (ii)
adding the phrase “or such Transaction”

20

--------------------------------------------------------------------------------

 

 

after the words “the relevant Shares” in the same sentence, (iii) deleting the
words “diluting or concentrative” in the sixth to last line thereof, and (iv)
deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

(c)



Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or the relevant Transaction” at the end of the
sentence.

(d)



Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (i) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (ii) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
JPMorgan’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

(e)



Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(i)deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

(ii)replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

(f)



Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(i)adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

(ii)(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Determining Party will
determine the Cancellation Amount payable by one party to the other” and (4)
deleting clause (X) in the final sentence.

(g)



Section 12.9(b)(vi) of the Equity Definitions is hereby amended by:

(i)adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

(ii)(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Determining Party will
determine the Cancellation Amount payable by one party to the other”.

24.



Extraordinary Dividend.  If Counterparty declares any Extraordinary Dividend
that has an ex-dividend date during the period commencing on the Trade Date for
any Transaction and ending of the last day of the Relevant Period or, if
applicable, the later of the last day of the Settlement Valuation Period and the
last day of the Seller Termination Purchase Period, for such Transaction, then
prior to or on the date on which such Extraordinary Dividend is paid by
Counterparty to holders of record, Counterparty shall pay to JPMorgan, for each
Transaction under this Master Confirmation, an amount in cash equal to the
product of (i) the amount of such Extraordinary Dividend and (ii) the
theoretical short delta number of shares as of the opening of business on the
related ex-dividend date, as determined by the Calculation Agent, required for
JPMorgan to hedge its exposure to such Transaction.

25.



Status of Claims in Bankruptcy.  JPMorgan acknowledges and agrees that neither
this Master Confirmation nor any Supplemental Confirmation is intended to convey
to JPMorgan rights against Counterparty with

21

--------------------------------------------------------------------------------

 

 

respect to any Transaction that are senior to the claims of common stockholders
of Counterparty in any United States bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit JPMorgan’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to any Transaction; provided further
that nothing herein shall limit or shall be deemed to limit JPMorgan’s rights in
respect of any transactions other than any Transaction.

26.



Wall Street Transparency and Accountability Act.  In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, nor
any similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the date of this Master Confirmation, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement any Supplemental
Confirmation, this Master Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under any Supplemental Confirmation, this Master
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, without limitation, rights arising from Change in Law, Loss of Stock
Borrow, Increased Cost of Stock Borrow, Hedging Disruption, Increased Cost of
Hedging, or Illegality).

27.



Communications with Employees of J.P. Morgan Securities LLC.  If Counterparty
interacts with any employee of J.P. Morgan Securities LLC with respect to any
Transaction, Counterparty is hereby notified that such employee will act solely
as an authorized representative of JPMorgan Chase Bank, N.A. (and not as a
representative of J.P. Morgan Securities LLC) in connection with such
Transaction.

28.



Waiver of Jury Trial.  EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER.    EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

29.



Counterparts.  This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 



22

--------------------------------------------------------------------------------

 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.

Very truly yours,

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

By:

/s/ Brett Chalmers

Authorized Signatory

Name:Brett Chalmers

 

Accepted and confirmed
as of the date first set
forth above:

s

 

THE MICHAELS COMPANIES, INC.

By:

/s/ Denise Paulonis

Authorized Signatory

Name:Denise Paulonis

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

FORM OF SUPPLEMENTAL CONFIRMATION

JPMorgan Chase Bank, National Association

London Branch
25 Bank Street
Canary Wharf
London E14 5JP
England

 

[__________], 20[__]

To: The Michaels Companies, Inc.
8000 Bent Branch Drive
Irving, TX 75063
Attention: Denise A. Paulonis
EVP – Chief Financial Officer
Telephone No.:(972) 409-1527
Fax No.:(972) 409-1901

 

Re: Supplemental Confirmation—Uncollared Accelerated Share Repurchase Tranche
[  ]

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”) and The Michaels Companies, Inc., a
Delaware corporation (“Counterparty”) on the Trade Date specified below.  This
Supplemental Confirmation is a binding contract between JPMorgan and
Counterparty as of the relevant Trade Date for the Transaction referenced below.

1.This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation, dated as of June 28, 2018 (the “Master Confirmation”),
between JPMorgan and Counterparty, as amended and supplemented from time to
time.  All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

Trade Date:[__________], 20[__]

Forward Price Adjustment Amount:USD [___]

Calculation Period Start Date:[__________], 20[__]

Scheduled Termination Date:[__________], 20[__]

First Acceleration Date:[__________], 20[__]

Prepayment Amount:USD [___]

Prepayment Date:[__________], 20[__]

Initial Shares:[___] Shares; provided that after using good faith and
commercially reasonable efforts if, in connection with the Transaction, JPMorgan
is unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that JPMorgan is able to so borrow or otherwise acquire in
a

A-1

--------------------------------------------------------------------------------

 

 

commercially reasonable manner and thereafter JPMorgan shall continue to use
commercially reasonable efforts in good faith to borrow or otherwise acquire a
number of Shares, at a stock borrow cost no greater than the Initial Stock Loan
Rate, equal to the shortfall in the Initial Share Delivery and to deliver such
additional Shares as soon as reasonably practicable (it being understood, for
the avoidance of doubt, that in using such commercially reasonable efforts
JPMorgan shall act in good faith and in accordance with its then current
policies, practices and procedures (including without limitation any policies,
practices or procedures relating to counterparty risk, market risk, reputational
risk, credit, documentation, legal, regulatory capital, compliance and
collateral), and shall not be required to enter into any securities lending
transaction or transact with any potential securities lender if such transaction
would not be in accordance with such policies, practices and procedures). For
the avoidance of doubt, the aggregate of all Shares delivered to Counterparty in
respect of the Transaction pursuant to this paragraph shall be the “Initial
Shares” for purposes of “Number of Shares to be Delivered” in the Master
Confirmation.

Initial Share Delivery Date:[__________], 20[__]

Maximum Stock Loan Rate:[__] basis points per annum

Initial Stock Loan Rate:[__] basis points per annum

Maximum Number of Shares:[___] Shares

Floor Price:USD 0.01 per Share

Termination Price:USD [___] per Share

Additional Relevant Days:The [___] Exchange Business Days immediately following
the Calculation Period.

Reserved Shares:Notwithstanding anything to the contrary in the Master
Confirmation, as of the date of this Supplemental Confirmation, the Reserved
Shares shall be equal to [___] Shares.



A-2

--------------------------------------------------------------------------------

 

 

Calculation Dates:

1.

 

 

2.

 

 

3.

 

 

4.

 

 

5.

 

 

6.

 

 

7.

 

 

8.

 

 

9.

 

 

10.

 

 

11.

 

 

12.

 

 

13.

 

 

14.

 

 

15.

 

 

Following the First Acceleration Date, each Exchange Business Day thereafter
shall be a Calculation Date.

3.Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as otherwise disclosed in writing to JPMorgan.

4.This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 



A-3

--------------------------------------------------------------------------------

 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

Very truly yours,

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

By:

 

Authorized Signatory

Name:

 

Accepted and confirmed
as of the Trade Date:

THE MICHAELS COMPANIES, INC.

By:

 

Authorized Signatory

Name:

 

 

 

 



A-4

--------------------------------------------------------------------------------

 

 

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:

Settlement Currency:USD

Settlement Method Election:Applicable; provided that (i) Section 7.1 of the
Equity Definitions is hereby amended by deleting the word “Physical” in the
sixth line thereof and replacing it with the words “Net Share” and (ii) the
Electing Party may make a settlement method election only if the Electing Party
represents and warrants to JPMorgan in writing on the date it notifies JPMorgan
of its election that, as of such date, the Electing Party is not aware of any
material non-public information regarding Counterparty or the Shares and is
electing the settlement method in good faith and not as part of a plan or scheme
to evade compliance with the federal securities laws.

Electing Party:Counterparty

Settlement Method Election Date:The earlier of (i) the Scheduled Termination
Date and (ii) the second Exchange Business Day immediately following the
Accelerated Termination Date (in which case the election under Section 7.1 of
the Equity Definitions shall be made no later than 10 minutes prior to the open
of trading on the Exchange on such second Exchange Business Day), as the case
may be.

Default Settlement Method:Cash Settlement

Forward Cash Settlement Amount:An amount equal to (a) the Number of Shares to be
Delivered, multiplied by (b) the Settlement Price.

Settlement Price:An amount equal to the average of the VWAP Prices for the
Exchange Business Days in the Settlement Valuation Period, subject to Valuation
Disruption as specified in the Master Confirmation.

Settlement Valuation Period:A number of Scheduled Trading Days selected by
JPMorgan in its good faith and commercially reasonable discretion, beginning on
the Scheduled Trading Day immediately following the earlier of (i) the Scheduled
Termination Date or (ii) the Exchange Business Day immediately following the
Termination Date.

Cash Settlement:If Cash Settlement is applicable, then Buyer shall pay to
JPMorgan the absolute value of the Forward Cash Settlement Amount on the Cash
Settlement Payment Date.

Cash Settlement Payment Date:The date one Settlement Cycle following the last
day of the Settlement Valuation Period.

Net Share Settlement Procedures:If Net Share Settlement is applicable, Net Share
Settlement shall be made in accordance with paragraphs 2 through 7 below.

2.Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to

Annex A-1

--------------------------------------------------------------------------------

 

 

the absolute value of the Forward Cash Settlement Amount (which value shall, in
the case of Unregistered Settlement Shares, take into account a commercially
reasonable illiquidity discount), in each case as determined by the Calculation
Agent.  If all of the conditions for delivery of either Registered Settlement
Shares or Unregistered Settlement Shares, as applicable, have not been
satisfied, Cash Settlement shall be applicable in accordance with paragraph 1
above notwithstanding Counterparty’s election of Net Share Settlement.

3.Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a)a registration statement covering public resale of the Registered Settlement
Shares by JPMorgan (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
JPMorgan, in such quantities as JPMorgan shall reasonably have requested, on or
prior to the date of delivery;

(b)the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to JPMorgan;

(c)as of or prior to the date of delivery, JPMorgan and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities of similar size and the results of such investigation are
satisfactory to JPMorgan, in its good faith discretion; and

(d)as of the date of delivery, an agreement (the “Underwriting Agreement”) shall
have been entered into with JPMorgan in connection with the public resale of the
Registered Settlement Shares by JPMorgan substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of similar
size, in form and substance satisfactory to JPMorgan, which Underwriting
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
JPMorgan and its Affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters.

4.If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a)all Unregistered Settlement Shares shall be delivered to JPMorgan (or any
Affiliate of JPMorgan designated by JPMorgan) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b)as of or prior to the date of delivery, JPMorgan and any potential purchaser
of any such shares from JPMorgan (or any Affiliate of JPMorgan designated by
JPMorgan) identified by JPMorgan shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities of
similar size (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them);

(c)as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with JPMorgan (or any Affiliate of JPMorgan
designated by JPMorgan) in connection with the private placement of such shares
by Counterparty to JPMorgan (or any such Affiliate) and the private resale of
such shares by JPMorgan (or any such Affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities of similar size by similar issuers, in form and substance
commercially reasonably satisfactory to JPMorgan, which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating, without
limitation, to the indemnification of, and contribution in connection with the
liability of, JPMorgan and its Affiliates and using best efforts to deliver
documentation appropriate for a private placement of similar size by similar
issuers and shall provide for the payment by Counterparty of all commercially
reasonable fees and expenses of JPMorgan (and any such Affiliate) in connection
with such resale, including, all commercially reasonable fees and expenses of
counsel for JPMorgan, and shall contain representations, warranties, covenants
and agreements of Counterparty reasonably necessary or advisable to establish
and maintain the availability of an exemption from the registration requirements
of the Securities Act for such resales; and



Annex A-2

--------------------------------------------------------------------------------

 

 

(d)in connection with the private placement of such shares by Counterparty to
JPMorgan (or any such Affiliate) and the private resale of such shares by
JPMorgan (or any such Affiliate), Counterparty shall, if so requested by
JPMorgan, prepare, in cooperation with JPMorgan, a private placement memorandum
in form and substance reasonably satisfactory to JPMorgan.

5.JPMorgan, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), in a commercially reasonable manner, will sell all, or such
lesser portion as may be required hereunder, of the Registered Settlement Shares
or Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to JPMorgan
pursuant to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by JPMorgan in a commercially
reasonable manner, is equal to the absolute value of the Forward Cash Settlement
Amount (such date, the “Final Resale Date”).  If the proceeds of any sale(s)
made by JPMorgan, the Selling Agent or any underwriter(s), net of any
commercially reasonable fees and commissions (including, without limitation,
underwriting or placement fees) customary for similar transactions under the
circumstances at the time of the offering, together with commercially reasonable
carrying charges and expenses incurred in connection with the offer and sale of
the Shares (including, without limitation, the covering of any over-allotment or
short position (syndicate or otherwise)) (the “Net Proceeds”) exceed the
absolute value of the Forward Cash Settlement Amount, JPMorgan will refund, in
USD or shares, at the election of the Company, such excess to Counterparty on
the date that is three (3) Currency Business Days following the Final Resale
Date, and, if any portion of the Settlement Shares remains unsold, JPMorgan
shall return to Counterparty on that date such unsold Shares.

6.If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to JPMorgan, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one Currency Business Day after the
Makewhole Notice Date, or (ii) deliver additional Shares.  If Counterparty
elects to deliver to JPMorgan additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall.  Such Makewhole Shares shall be sold by JPMorgan in accordance with
the provisions above; provided that if the sum of the Net Proceeds from the sale
of the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to JPMorgan further Makewhole Shares until such Shortfall has been
reduced to zero.

7.Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares for any Transaction be greater than the
Reserved Shares minus the amount of any Shares actually delivered by
Counterparty under any other Transaction under this Master Confirmation (the
result of such calculation, the “Capped Number”).  Counterparty represents and
warrants (which shall be deemed to be repeated on each day that a Transaction is
outstanding) that the Capped Number is equal to or less than the number of
Shares determined according to the following formula:

A – B

WhereA  = the number of authorized but unissued shares of Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

B  = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” means initially, 20,150,000 Shares.  The Reserved Shares may
be increased or decreased in a Supplemental Confirmation.



Annex A-3

--------------------------------------------------------------------------------

 

 

If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to JPMorgan any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify JPMorgan thereof and deliver to JPMorgan a
number of Shares not previously delivered as a result of this paragraph 7. 
Counterparty agrees to use its best efforts to cause the number of authorized
but unissued Shares to be increased, if necessary, to an amount sufficient to
permit Counterparty to fulfill its obligation to deliver any Settlement Shares.

 



Annex A-4

--------------------------------------------------------------------------------

 

 

ANNEX B

COMMUNICATIONS PROCEDURES

 

June 28, 2018

 

I.Introduction

The Michaels Companies, Inc. (“Counterparty”) and JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”) have adopted these communications
procedures (the “Communications Procedures”) in connection with entering into
the Master Confirmation (the “Master Confirmation”), dated as of June 28, 2018,
between JPMorgan and Counterparty relating to Uncollared Accelerated Share
Repurchase transactions.  These Communications Procedures supplement, form part
of, and are subject to the Master Confirmation.

II.Communications Rules

For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any EDG Trading Personnel.  Except as set forth in the preceding
sentence, the Master Confirmation shall not limit Counterparty and its Employees
and Designees in their communication with Affiliates and Employees of JPMorgan,
including, without limitation, Employees who are EDG Permitted Contacts.

III.Termination

If, in the sole judgment of any EDG Trading Personnel or any Affiliate or
Employee of JPMorgan participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such EDG Trading Personnel or Affiliate or
Employee of JPMorgan shall immediately terminate such Communication.  In such
case, or if such EDG Trading Personnel or Affiliate or Employee of JPMorgan
determines following completion of any Communication with Counterparty or any
Employee or Designee of Counterparty that such Communication was not permitted
by these Communications Procedures, such EDG Trading Personnel or such Affiliate
or Employee of JPMorgan shall promptly consult with his or her supervisors and
with counsel for JPMorgan regarding such Communication.  If, in the reasonable
judgment of JPMorgan’s counsel following such consultation, there is more than
an insignificant risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the
Exchange Act with respect to any ongoing or contemplated activities of JPMorgan
or its Affiliates in respect of any Transaction pursuant to the Master
Confirmation, it shall be an Additional Termination Event pursuant to Section
‎19(a) of the Master Confirmation, with Counterparty as the sole Affected Party
and all Transactions under the Master Confirmation as Affected Transactions.

IV.Definitions

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation.  As used herein, the following
words and phrases shall have the following meanings:

“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and JPMorgan or any of its Affiliates or Employees, on the other
hand.

“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with JPMorgan on behalf of Counterparty.

“EDG Permitted Contact” means any of Mr. David Aidelson, Ms. Nikole Blowers, Mr.
Brett Chalmers, Mr. Elliot Chalom, Ms. Yana Chernobilsky, Mr. Sanjeet Dewal and
Mr. Noah L. Wynkoop or any of their designees; provided that JPMorgan may amend
the list of EDG Permitted Contacts by delivering a revised list of EDG Permitted
Contacts to Counterparty.

“EDG Trading Personnel” means Mr. Michael Captain, Mr. Spyros Kallipolitis, Mr.
Michael Tatro and any other Employee of the public side of the Equity
Derivatives Group of JPMorgan Chase & Co.; provided that JPMorgan

Annex B-1

--------------------------------------------------------------------------------

 

 

may amend the list of EDG Trading Personnel by delivering a revised list of EDG
Trading Personnel to Counterparty; and provided further that, for the avoidance
of doubt, the persons listed as EDG Permitted Contacts are not EDG Trading
Personnel.

“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.

“Material Non-Public Information” means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares.  For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.

“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of JPMorgan (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.

 

Annex B-2

--------------------------------------------------------------------------------